Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION

                                         No. 04-18-00097-CR

                                    Ruben Gian Antonio LOPEZ,
                                             Appellant

                                                  v.

                                        The STATE of Texas,
                                              Appellee

                     From the 187th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2016CR5998W
                             Honorable Joey Contreras, Judge Presiding

Opinion by:       Luz Elena D. Chapa, Justice

Sitting:          Karen Angelini, Justice
                  Marialyn Barnard, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: November 21, 2018

MOTION TO WITHDRAW GRANTED; AFFIRMED

           Ruben Gian Antonio Lopez pled no contest to a third degree felony offense of assault on a

family member in exchange for the State’s recommendation that adjudication be deferred. Pursuant

to the plea agreement, the trial court deferred adjudication and placed Lopez on community

supervision for a period of five years. The trial court subsequently modified the terms of Lopez’s

community supervision after Lopez pled true to allegations in the State’s first motion to revoke.

In September 2017, the State filed a second motion to revoke community supervision and

adjudicate guilt, alleging Lopez violated numerous conditions of his community supervision.
                                                                                                         04-18-00097-CR


Lopez pled true to the allegation that he failed to report to his Supervision Officer as required. The

trial court adjudicated Lopez guilty and sentenced him to five years in prison and a fine of $1,500.

         Lopez’s court-appointed appellate attorney filed a motion to withdraw and a brief in which

he concludes this appeal is frivolous and without merit. The brief demonstrates a professional and

thorough evaluation of the record and meets the requirements of Anders v. California, 386 U.S.
738 (1967), High v. State, 573 S.W.2d 807 (Tex. Crim. App. [Panel Op.] 1978), and Gainous v.

State, 436 S.W.2d 137 (Tex. Crim. App. 1969). Counsel sent copies of the brief, motion to

withdraw, and the appellate record to Lopez and informed Lopez of his rights in compliance with

the requirements of Kelly v. State, 436 S.W.3d 313 (2014). Both counsel and this court advised

Lopez of his right to file a pro se brief, but no pro se brief has been filed.

         We have thoroughly reviewed the record and counsel’s brief. We conclude the record

presents no arguable grounds for appellate review and the appeal is frivolous. See Bledsoe v. State,

178 S.W.3d 824, 826-27 (Tex. Crim. App. 2005). We therefore grant the motion to withdraw filed

by Lopez’s counsel and affirm the trial court’s judgment. See id.; Nichols v. State, 954 S.W.2d 83,

86 (Tex. App.—San Antonio 1997, no pet.); Bruns v. State, 924 S.W.2d 176, 177 n.1 (Tex. App.—

San Antonio 1996, no pet.). 1

                                                             Luz Elena D. Chapa, Justice

DO NOT PUBLISH




1
  No substitute counsel will be appointed. Should Lopez wish to seek further review of this case by the Texas Court
of Criminal Appeals, he must either retain an attorney to file a petition for discretionary review or file a pro se petition
for discretionary review. Any petition for discretionary review must be filed within thirty days after either this opinion
is rendered or the last timely motion for rehearing or motion for en banc reconsideration is overruled by this court.
See Tex. R. App. P. 68.2. Any petition for discretionary review must be filed with the clerk of the Court of Criminal
Appeals. See id. R. 68.3. Any petition for discretionary review must comply with the requirements of rule 68.4 of the
Texas Rules of Appellate Procedure. See id. R. 68.4.

                                                           -2-